August 24, 2007


Mr. Joel Randall Sharp
Hunton & Williams LLP
1445 Ross Avenue, Suite 3700
Dallas, TX 75202-2799

Mr. Hector Antonio Canales
Canales & Simonson, P.C.
P.O. Box 5624
Corpus Christi, TX 78465-5624
Honorable James E. Klager
County Court at Law #4
901 Leopard St., Rm. 704
Corpus Christi, TX 78401-6393

RE:   Case Number:  04-0865
      Court of Appeals Number:  13-04-00150-CV
      Trial Court Number:  03-60747-00-0-4

Style:      IN RE  MERRILL LYNCH TRUST COMPANY FSB, MERRILL LYNCH LIFE
      INSURANCE COMPANY, AND HENRY MEDINA

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.  The stay  order  issued  January  24,  2005  is
lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn     |
|   |Mr. Ernest M. Briones |
|   |Ms. Melinda Morrell   |
|   |Hough                 |